internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-112978-00 date date re legend q r decedent spouse date date date trust state dear this is in response to your letter dated date requesting rulings concerning the income gift and estate_tax consequences of a proposed severance of a_trust trust under sec_1001 sec_2033 sec_2036 sec_2037 sec_2038 sec_2501 and sec_2601 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent a resident of state executed his last will and testament on date on date decedent died survived by his wife spouse and his two daughters q and r decedent’s will provides for various specific bequests thereafter item of decedent’s will provides that the rest residue and remainder of decedent’s estate is to be divided into equal parts one for each child of decedent that survives decedent and one share for each child who predeceases but leaves a child or children surviving the shares of such descendants are to be disposed of as follows each child’s share set_aside for a child of decedent that survives decedent is bequeathed to spouse q and r as trustees of trust to hold manage control invest and reinvest and to pay the income therefrom as follows if both of decedent’s children survive decedent and each child’s share passes into trust the income therefrom is to be distributed equally between decedent’s children for life upon the death of a child income_beneficiary the corpus of the trust estate then on hand and allocable to that income beneficiary’s share shall pass if the income_beneficiary dying leaves descendants surviving her to those descendants per stirpes should the child income_beneficiary dying leave no descendants of hers but other descendants of decedent surviving said corpus is to pass to such descendants of decedent per stirpes if there are no descendants surviving the income_beneficiary dying then the corpus is to vest in those persons who in accordance with the laws of descent and distribution of state would be entitled to take decedent’s separate personal_property had decedent died immediately after the death of such income_beneficiary any share of trust corpus that is to be allocated to a descendant other than q and r who has not yet attained the age of years at the date of the deceasing beneficiary’s death is to be held in trust by the trustees of trust for the minor descendant’s benefit the minor descendant is to receive income and or corpus from his or her trust for maintenance support and education upon the earlier to occur of a the death of the last to die of q r and spouse and b the minor descendant reaching age the assets of the minor’s trust are to be paid outright and free of trust to the minor beneficiary it is represented that q and r are the only children of decedent and both survived him accordingly the income from trust since decedent’s death has been and continues to be distributable equally between q and r as a result of differences in investment policies q and r propose to partition trust into two continuation trusts one for the benefit of q and one for the benefit of r each continuation trust will be funded with a pro_rata share of each asset of trust and those assets’ respective bases on the date of partition to the extent that any assets of trust cannot be distributed pro_rata the distribution to each continuation trust will be of equal value based upon the fair_market_value of the assets on the date of partition q and r will each be named individually as the sole income_beneficiary of her respective continuation trust and will receive distributions of income from her trust no less frequently than annually upon the death of each of q and r the assets of each’s respective continuation trust will be paid over per stirpes to the income beneficiary’s descendants or held in further trust for the benefit of any minor descendant in the event that q and or r is not survived by a descendant the assets of the beneficiary’s continuation trust will be paid over to the decedent’s descendants who in this case are limited to the surviving beneficiary or if there are none to decedent’s heirs at law each of q and r will serve as the sole trustee of her continuation trust each trustee of a continuation trust will be given the authority to appoint a successor trustee for himself or herself it is represented that there have been no additions to trust after september the following rulings are requested the proposed partition will not cause trust or the continuation trusts to lose their exempt status under sec_2601 of the internal_revenue_code the proposed partition will not cause the assets of either of q’s and r’s continuation trusts to be includible in the respective beneficiary’s gross_estate under sec_2033 the proposed partition will not cause either of q and r to be deemed to have made a transfer within the meaning of sec_2036 through of the code the proposed partition will not cause any beneficiary of trust or the continuation trusts to have made a taxable gift under sec_2501 of the code the funding of the continuation trusts will not result in the recognition of gain_or_loss under sec_1001 of the code ruling_request sec_2601 imposes a tax on every generation-skipping_transfer which is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the regulations the tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after that date or out of income attributable to corpus so added a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax by reason of b a of the act will generally result in a loss of exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case trust was irrevocable prior to date and it is represented that no additions actual or constructive have been made to trust after that date upon the proposed partition of trust into two continuation trusts each of the continuation trusts will continue to have the same terms as the terms of trust created under item of decedent’s will the interests of all the beneficiaries in trust will remain the same and the timing of the termination of the continuation trusts will remain the same in addition the value of the income and corpus interests of each beneficiary will not change as a result of the proposed division since its inception trust has been held as two shares one for the benefit of q and her descendants and one for the benefit of r and her descendants accordingly based on the facts submitted and representations made and provided that the continuation trusts are funded as described above and the assets transferred to each trust properly reflect the fair_market_value of the assets on the date of distribution and provided further that there are no future additions to either continuation trust we conclude that any generation-skipping transfers from or with respect to the continuation trusts will remain exempt from the generation-skipping_transfer_tax under sec_2601 ruling_request sec_2033 of the code provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death in the present case both before and after the proposed division of trust the income interests of q and r will terminate upon their respective deaths at that time q and or r’s respective descendants will be entitled to the principal of said daughter’s trust accordingly we conclude that the proposed division of trust will not cause the assets of trust or of either continuation trust to be includible in q and or r’s gross_estate under sec_2033 ruling_request sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death in order for sec_2036 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case q and r after the proposed division of trust into two continuation trusts will each have the right to the income from the property of her respective continuation trust the same interest that each of q and r had as an income_beneficiary under trust accordingly the proposed transaction will not cause either q or r as beneficiaries of trust or as respective beneficiaries of the continuation trusts to be considered to have made a transfer within the meaning of sec_2036 through in the absence of such a transfer we conclude that the proposed transaction will not cause any portion of trust or the continuation trusts to be includible in either q’s or r’s gross_estate under sec_2036 through ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident under sec_2503 the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided under sec_2522 and other sections sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible upon division of trust into two continuation trusts each beneficiary will have the same right to income as the beneficiary had under trust because the beneficial interests rights and expectancies of the beneficiaries of trust are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the proposed division accordingly we conclude that the proposed transaction will not cause q or r as beneficiaries of trust or as beneficiaries of a continuation trust to have made a transfer subject_to the gift_tax under sec_2501 ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that e xcept as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained to the extent practicable the trustees in the present case will either distribute to each continuation trust a pro_rata share of each of the trust assets and those assets’ respective bases in 499_us_554 the supreme court addressed the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 under the facts of that case a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial institutions the supreme court concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlement that are different in_kind or extent id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans it is consistent with the supreme court’s opinion in cottage savings to find that the proposed distribution of trust assets to the continuation trusts will not differ materially from each of q’s and r’s respective share interest under the terms of trust therefore the interests of the beneficiaries in the continuation trusts will not differ materially from their interests in trust accordingly the proposed distribution of assets does not give rise to a realization event under sec_1001 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes sincerely yours katherine a mellody senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
